DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Acknowledgement is made of the timely response to the 12-8-20 non-final rejection filed 3-8-21.

Response to Amendment

3. 	Acknowledgment is made of the amendment(s) to claim(s)  1, 4-6 and the cancellation of claims 2-3.

Allowable Subject Matter
Claims 1 and 4-11 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record, Orlewsky in particular does not anticipate nor render obvious a sensor system for tire wear comprising a plurality of electrical elements are made of an electroactive polymer and are located at different tread depths
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

5.	Applicant’s arguments, see page 4, filed 3-8-21, with respect to claims 1,7,8 and 10 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856